Los hechos están expresados en la opinión.
El Juez Peesideute Se. Heexandez,
emitió la opinión del tribunal.
Con fecha 15 de febrero de 1916 Pedro López Cario pre-sentó demanda a la Corte de Distrito de Mayagüez contra los herederos de los consortes José María Ferrer Pagan y María de los Angeles Pabón e Irizarry, con súplica de que se ordene al marshal de dicha corte a qne en nombre de los demandados otorgue a favor del demandante escritura de una finca de 3 cuerdas con 23 céntimos, radicada en el barrio Llanos del término municipal ele Cabo Rojo, a costa de dichos demandados, al efecto de que la misma pueda ser ins-crita en el registro de la propiedad, condenando a los deman-dados al pago de costas, desembolsos y honorarios de abo-gado del pleito.
Los herederos de los consortes José María Ferrer y Pa-gán y María de los Angeles Pabón e Irizarry, declarados tales por la Corte de Distrito de Mayagüez en resolución de 24 de marzo de 1911 son sus siete hijos nombrados José Ubal-dino, José María, José Antonio, Fernando del Carmen, Rosa María, Luis y María de los Angeles Ferrer y Pabón, sus cua-tro nietos nombrados Indalecio, Julio Benjamín, Arsenio y Lisandro Cario y Ferrer, y además Ramón María y Amparo Rivera y Ferrer, cuyas relaciones de parentesco con sus cau-santes no se expresan en la demanda.
*323A la demanda opusieron los demandados Luis, Fernando y'José María Ferrer y Pabón la excepción previa de indebida acumulación de partes demandadas, y esos mismos demandados ei3 unión de José Antonio Ferrer y Pabón opusieron además la excepción de que la demanda era ambigua y dudosa, cuyas excepciones después de discutidas fueron declaradas sin lu-gar por resolución de 18 de abril de 1916, concediéndose a los demandados el término de 10 días para registrar su con-testación.
Los cuatro demandados anteriormente mencionados con-testaron la demanda oponiéndose a ella; y celebrado el jui-cio, la corte dictó sentencia en 22 de enero de 1917 declarando con lugar la demanda en todas sus partes y ordenando al marshal que en nombre de los demandados citados y en virtud de la sentencia otorgue a favor del demandante Pedro Ló-pez Cario escritura de traspaso de propiedad y dominio de la finca de 3 cuerdas con 23 céntimos descrita en dicha sen-tencia, la que será segregada de la finca de 13 cuerdas deno-minada <£E1 Barro,” que también se describe en la propia sentencia, todo ello al efecto de que la mencionada finca de 3 cuerdas 23 céntimos pueda ser inscrita en. el registro de la propiedad a nombre del demandante Pedro López Cario, con costas, desembolsos y honorarios de abogado a cargo de los demandados opositores.
Contra esa sentencia interpusieron los demandados opo-sitores Luis, Fernando, José María y José Antonio Ferrer y Pabón, recurso de apelación para ante esta Corte Suprema, y alegan como motivos del recurso que la corte cometió error al declarar sin lugar la excepción de indebida acumulación de partes demandadas y la de que la demanda era ambigua y dudosa, alegando además que ésta no aduce hechos sufi-cientes para determinar una causa de acción.
Examinemos esas excepciones a la luz de las alegacio-nes de la demanda, considerando conjuntamente las excep-*324ciones primera y tercera por la íntima relación qne guardan entre sí.
La demanda muestra que muertos María de los Angeles Pabón y José María Ferrer, una finca rústica denominada “El Barro” con cabida de trece cnerdas, perteneciente • a la sociedad de gananciales constituida por dichos consortes, fné inscrita en el registro de la propiedad en común y proin-diviso a favor de los demandados después de baber obtenido éstos la declaratoria de herederos de dichos consortes por resolución de. 24 de marzo de 1911; que tal inscripción en común y proindiviso a- favor de todos los herederos, se hizo no obstante haberse practicado antes extrajudicialmente la partición de bienes de los consortes difuntos, en cuya par-tición se había adjudicado a los herederos José Antonio, José Ubaldino y José María Ferrer, una finca rústica de tres cuer-das con 23 céntimos, segregada de'la de 13 cuerdas, de cuya finca tomaron posesión los adjudicatarios mediando para ello el consentimiento unánime y expreso de todos los interesa-dos; qne de esa parcela de tres cuerdas con 23 céntimos, ha venido a ser dueño el demandante por haber adquirido una cuerda con 40 céntimos de José Antonio Ferrer y Pabón y una cuerda con 83 céntimos de Angel Méndez, quien a su vez la había adquirido de los hermanos José Ubaldino y José María Ferrer, por documentos privados, sin que esos tras-pasos hayan sido inscritos en el registro; y que los deman-dados han estado conformes en otorgar a favor del deman-dante la escritura de propiedad de la finca de tres cuerdas con 23 céntimos.
Estando como está inscrita en el registro de la propie-dad la finca de 13 cuerdas en común y proindiviso a favor de los demandados, éstos en su totalidad y no exclusivamente los herederos José Antonio,- José Ubaldino y José María Ferrer, son los que pueden otorgar a favor del demandante un título de propiedad inscribible en el registro, de las tres cuerdas 23 céntimos que en virtud de partición de bienes de *325José María Ferrer y María de los Angeles Pabón, fné segre-gada de la finca de 13 cuerdas y adjudicada a los tres here-deros mencionados. Actualmente el demandante, a virtud de contratos de compraventa, fia venido a adquirir los mis-mos derechos que por título de adjudicación habían adqui-rido los hermanos José Antonio, José Ubaldino y José Ma-ría Ferrer y Pabón sobre las tres cuerdas adjudicadas a los mismos, y si éstos podían compeler a los demás coherederos al otorgamiento a su favor de la escritura de adjudicación en pago de herencia de las tres cuerdas 23 céntimos, el de-mandante, que hoy representa los derechos de los tres here-deros mencionados, puede compeler a los' mismos y a todos los demás al otorgamiento de la escritura de venta del terreno de que se trata, y de que hoy es legítimo dueño.
Es indudable que tanto la adjudicación de bienes de los consortes María de los Angeles Pabón y José María Ferrer, como los ventas hechas por José Antonio Ferrer al deman-dante Pedro López Cario y por los hermanos José Ubaldino y José María Ferrer a Angel Méndez, y por éste al deman-dante, debieron hacerse por escritura pública, según el ar-tículo 1247 del Código Civil, y que no habiéndose hecho así es de aplicación el artículo 1246 del mismo Código, el cual previene que si la ley exigiere el otorgamiento de escritura u otra forma especial para hacer efectivas las obligaciones propias de un contrato, los contratantes podrán compelerse recíprocamente a llenar aquella forma desde que hubiese in-tervenido el consentimiento y demás requisitos necesarios para su validez; pero ello no impide que en un caso como el presente, siendo el demandante .causahabiente de los dere-chos de los hermanos José Antonio, José Ubaldino y José María Ferrer, con relación a la finca de tres cuerdas con 23 céntimos de que éstos son adjudicatarios, se dirija contra los mismos y contra los demás herederos a cuyo favor está inscrita la de 13 cuerdas dé que fué segregada, para obtener de todos ellos una escritura inscribible en el registro de la *326propiedad, escritura que lioy no pueden otorgarle esos tres herederos solamente, sino que debe ser otorgada por todos para que pueda ser inscrita en el registro de la propiedad, atendido el precepto del artículo 20 de la Ley Hipotecaria.
Ningún perjuicio sufren con ello los demandados, los cua-les según la demanda, han estado conformes en hacerlo, sin que se nos haya demostrado lo contrario, pues ignoramos el resultado de las pruebas practicadas en el juicio por no ha-ber venido en la transcripción de autos escrito de exposición del caso. Toda presunción sobre el resultado de la prueba debe estar a favor dé la sentencia..
Opinamos, pues-, que los hechos expuestos- en la demanda determinan el derecho por parte del demandante a obtener un título inscribible en el registro de la propiedad sobre la parcela de terreno de tres cuerdas con 23 céntimos que le-gítimamente ha adquirido, y como esa parcela de terreno forma parte de una finca de 13 cuerdas inscrita en común y proindiviso a favor de todos los demandados, es claro que todos éstos tienen en la demanda un interés contrario al del demandante y son partes necesarias del juicio sin que haya habido por tanto indebida acumulación de partes demandadas.
La excepción de que la demanda es ambigua y dudosa se hace consistir en que en la alegación quinta de la misma expresa el demandante que a principios del año 1912 los de-mandados se hicieron declarar únicos y universales herede-ros de José María Ferrer y Pagán y María de los Angeles Pabón e Irizarry mediante orden de la Corte de Distrito de Mayagüez de 24 de marzo de 1911. No dudamos en calificar de frívola tal excepción, pues se trata de un error clerical sin importancia alguna en el resultado del juicio y desvane-cido en la misma demanda por el demandante al afirmar éste en la alegación tercera de aquélla que la declaratoria de he-rederos se hizo por auto de 24 de marzo de 1911, aparte de que los mismos demandados podían rectificar dicho error tra-*327tándose como se trata de un hecho de que ellos podían tener mejor conocimiento que el demandante.
Por las razones expuestas es de confirmarse la senten-cia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.